Case: 12-13336    Date Filed: 06/18/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        __________________________

                               No. 12-13336
                        __________________________

                  D.C. Docket No. 6:11-cr-00353-CEH-GJK-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JOHN C. PATTERSON,

                                                            Defendant-Appellant.
                        __________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       __________________________

                                (June 18, 2013)

Before DUBINA, Chief Judge, JORDAN and COX, Circuit Judges.

PER CURIAM:

      John C. Patterson challenges on appeal the district court’s denial of his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). Specifically, he

argues that although he qualified as a career offender, he was not sentenced as a

career offender, and thus he is eligible for a sentencing reduction under
              Case: 12-13336    Date Filed: 06/18/2013   Page: 2 of 2


Amendment 750 of the United States Sentencing Guidelines.               We find his

argument unpersuasive because the application of Amendment 750 would not

lower his sentencing range.

      Patterson also contends that Freeman v. United States, 131 S. Ct. 2685

(2011), abrogated our decision in United States v. Moore, 541 F.3d 1323 (11th Cir.

2008).   As Patterson concedes, however, this argument is foreclosed by our

decision in United States v. Lawson, 686 F.3d 1317 (11th Cir.), cert. denied, 133 S.

Ct. 568 (2012).

      AFFIRMED.




                                         2